REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The following arguments by Applicants are persuasive: 

. . . 
Without conceding the merits of the Examiner's rejection, Applicant has amended each of independent claims 13, 17 and 18 to recite additional elements that integrate the alleged abstract idea into a "practical application". A claim that highlights an improvement to a technical field or function of a computer can establish the claimed invention as a "practical application" that is patentable. See MPEP 2106.05(a). 
In embodiments of the invention, processing circuitry is configured to end the specifying of the encryption tag corresponding to the search query when the number of the specified encryption tags reaches the counted correspondence number, in order to reduce processing time in a cryptographic access control environment. See application, paragraphs [0007], [0009] and [0058].   Notably, the above-mentioned aspect of Applicant's invention highlights an improvement to the technical field of cryptography, and indicates processing that is NOT directed to a "mental step" performed by a human.

. . . 
Applicant submits Philipp fails to teach, suggest and/or disclose at least the limitations, "wherein at a time when the number of the specified encryption tags reaches the counted correspondence number, the processing circuitry is configured to end the specifying of the encryption tag corresponding to the search query, in order to reduce processing time in a cryptographic access control environment", as recited in amended independent claim 13 and similarly recited in amended independent claims 17-18.


As such, claims 13-18 are allowed over the prior art of record and are directed to patent eligible subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159